to

a HR won SP WY

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00132-JLR Document 36 Filed 08/16/19 Page 1 of 3

The Honorable John L. Robart

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

CARMEN JOHN PERRI,
Plaintiff,
v.
MAYFLOWER PARK HOTEL, INC.,

Defendant.

 

CARMEN JOHN PERRI,
Plaintiff,
Vv.
THE SORRENTO HOTEL PARTNERSHIP,

Defendant, —

 

CARMEN JOHN PERRI,
Plaintiff,
vi
425 QUEEN ANNE, LLC,
Defendant.

 

 

 

STIPULATED ORDER OF DISMISSAL WITH PREJUDICE - 1

CASE NO.: 19-0132

Case No.: 19-0132 JLR

STIPULATED ORDER OF DISMISSAL
WITH PREJUDICE AS TO C19-0144

(CLERK’S ACTION REQUIRED)

Case No, C19-0144 JLR

Case No. C19-0137 JLR

BUCHALTER
1420 FirtH AVENUE, SUITE 3100
SEATTLE, WA 98101-1337
TELEPHONE: 206.319.7052

 
 

 

wm fF WwW MN

oOo ff ~ N

“10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:19-cv-00132-JLR Document 36 Filed 08/16/19 Page 2 of 3

 

CARMEN JOHN PERRI, Case No. C19-0297 JLR
Plaintiff,
v.
2301 THIRD AVENUE, LP,

Defendant.

 

CARMEN JOHN PERRI, Case No. C19-0139 JLR
Plaintiff,

v.
621 APARTMENTS, LLC,

Defendant.

 

 

 

IT IS HEREBY STIPULATED AND AGREED by the parties, Carmen John Perri and
The Sorrento Hotel Partnership, through their designated counsel, that Case Number C19-
0144 Gincluding all claims and counterclaims asserted and assertable) against the Sorrento
Hotel Partnership and any entity associated with them, be dismissed with prejudice and

without award of costs or attorneys’ fees to any party.

 

 

 

Dated: August 16, 2019 Dated: August 16, 2019
LAW OFFICES OF DAN FIORITO III BUCHALTER, A Professional Corporation.
By: _/s/ Dan Fiorito IT By: /s/ David C. Spellman
Dan Fiorito HI, WSBA #34009 David C. Spellman, WSBA #15884
Attorney for Plaintiff Attorneys for Defendant
if {
Hf
STIPULATED ORDER OF DISMISSAL WITH PREJUDICE - 2 _ BUCHALTER

1420 FirrH AVENUE, Sui7e 3100
CASE NO, 19-CV-0132 SHATILE, WA 98101-1337

TELEPHONE: 206.319.7052

 
 

Case 2:19-cv-00132-JLR Document 36 Filed 08/16/19 Page 3 of 3

IT ES SO ORDERED:

he .
Dated this A@. day of August, 2019.

C\ esn&

Honofable James L. Rebart
United States

Presented by:
BUCHALTER

/si David C. Spellman
David C. Spellman, WSBA #15884
Attorney for Defendant

Approved as to Form and Notice of Presentation Waived:

/s/ Dan Fiorito HI

_ Dan Fiorito IN, WSBA #34009

Attorney for Plaintiff

BN 37345925v1

STIPULATED ORDER OF DISMISSAL WITH PREJUDICE - 3
CASE NO. 19-CV-0132

istrict Court Judge

BUCHALTER
1420 FirTH AVENUE, SUITE 3100
Searle, WA 98101-1337

' TELEPHONE; 206,319,7052

 
